Citation Nr: 0318248	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  02-12 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for a 
genitourinary disability including cystitis with 
hematuria/hemorrhage due to Coumadin therapy at a Department 
of Veterans Affairs (VA) medical facility.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION 

The veteran had verified active duty from November 1942 to 
December 1948.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal arose from a VA Regional Office (RO) rating 
decision in June 2001 in which the RO denied entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a chronic genitourinary disability 
including cystitis with hematuria/hemorrhage due to Coumadin 
therapy at a VA medical facility.

In January 2003 the veteran and his spouse attended a hearing 
before an acting Veterans Law Judge (VLJ) of the Board 
sitting at the RO.  The hearing transcript is on file.  This 
VLJ will make the final determination in this case.  See 
38 U.S.C.A. § 7102(a) (West 2002).


REMAND

At his Board hearing in January 2003, the veteran essentially 
argued that he developed a genitourinary disability including 
cystitis with hematuria/hemorrhage due to a mistake made by 
the VA anticoagulation clinic staff at the American Lake VA 
Medical Center (VAMC) in Tacoma, Washington by double dosing 
his Coumadin medication on November 2, 2000, for treatment of 
atrial fibrillation.  A review of the claims file reveals 
that there is no medical opinion of record on whether the 
veteran currently suffers with a genitourinary disorder, or 
that a pre-existing genitourinary disorder was aggravated, 
due to overdose of Coumadin in November 2000.  The Board 
cannot rely on its own unsubstantiated opinion in making such 
a determination and, therefore, must obtain a competent 
medical opinion on this issue.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

The statutory criteria applicable to claims for benefits 
under the provisions of 38 U.S.C.A. § 1151 underwent a 
significant revision effective October 1, 1997, for claims 
filed on or after that date.  Here, the veteran's request for 
benefits under 38 U.S.C.A. § 1151 was filed in December 2000; 
thus, this claim must be decided under the current, post-
October 1, 1997, version of 38 U.S.C.A. § 1151.  See 
VAOPGCPREC 40-97.  The provisions of 38 U.S.C.A. § 1151 (West 
2002) provide, in pertinent part, that:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-(1) the disability 
or death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was--(A) carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of the Department in furnishing the 
hospital care, medical or surgical 
treatment, or examination; or (B) an 
event not reasonably foreseeable...

Thus, a claim for benefits under the provisions of 38 
U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability from VA hospitalization, or medical or 
surgical treatment, the results of which were not reasonably 
foreseeable.  In the alternative, it must be shown that there 
is additional disability due to VA treatment that was 
careless, negligent, or otherwise administered in some degree 
of error as set forth above.

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

In this case, the RO sent notification of the new provisions 
of 38 C.F.R. § 3.102 and § 3.159 in the Statement of the Case 
(SOC) issued in June 2002.  Prior to this, the RO sent a 
letter to the veteran in March 2001 that notified him that 
the VCAA had been signed into law.  However, this letter 
informed the veteran how to established entitlement to 
service connection (presumably under 38 U.S.C.A. §§ 1110, 
1131 and 38 C.F.R. § 3.303), but failed to inform him of what 
type of evidence was required to establish entitlement to VA 
compensation under the provisions of 38 U.S.C.A. § 1151.  
Thus, failure to issue a development letter consistent with 
the notice requirements of the VCAA amounts to a substantial 
oversight indicative of minimal RO development and 
accordingly compels remand.

Finally, the veteran testified that he was referred to the VA 
emergency room for treatment on November 13, 2000 due to his 
overdose of Coumadin.  A VA nurse's record of November 13, 
2000 also reports such referral.  However, the actual 
emergency treatment records and any testing or studies done 
during such treatment are not of record.  On remand, the RO 
should obtain these records.

Therefore, to ensure full compliance with the veteran's due 
process rights, the case is REMANDED to the RO for the 
following development:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim for entitlement to 
VA compensation under the provisions of 
38 U.S.C.A. § 1151 and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The RO should obtain all outstanding 
pertinent medical records from the 
American Lake VA medical facility in 
Tacoma, Washington including treatment 
records from the anticoagulation clinic 
with international normalized ratio (for 
anticoagulant monitoring) (INR) tests, 
primary care clinic, cardiology clinic, 
genitourinary clinic and pharmacy clinic 
including prescriptions for Coumadin 
dating from approximately January 2000 to 
the present.  The RO should specifically 
request all emergency room treatment 
records dated in November 2000.  If these 
records cannot be obtained, and there is 
a lack of affirmative evidence that they 
no longer exist, inform the veteran of 
the records that we were unable to obtain 
including what efforts were made to 
obtain them. 

3.  After the above development has been 
completed and all available records have 
been received and associated with the 
claims file, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an internal 
medicine examination.  It is imperative 
in this case that the RO send the claims 
folder and a copy of this remand to the 
examiner for review.  Please provide the 
examiner with the following instructions:
The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  

The veteran has claimed that he developed 
a genitourinary disability including 
cystitis with hematuria/hemorrhage due to 
a mistake made by the VA anticoagulation 
clinic staff at the American Lake VAMC in 
Tacoma, Washington by double dosing his 
Coumadin medication on November 2, 2000, 
for treatment of atrial fibrillation.  He 
maintains that the staff at the VA 
anticoagulation clinic should have known 
that double dosing his Coumadin 
medication on November 2, 2000 was a 
mistake since they had all of his medical 
records pertaining to current 
prescription levels of Coumadin for 
review.  The veteran testified that the 
same nurse at the anticoagulation clinic 
who told him to double dose his Coumadin 
on November 2, 2000 had admitted to him 
privately that it was a mistake but she 
had since withdrawn her statement.  A VA 
treatment report dated on November 2, 
2000, and prepared by the nurse in 
question, indicates that after consulting 
with a nurse practitioner about the 
veteran's latest lab results it was 
determined to increase his Coumadin 
dosage "to 2.5 mg qd, from 1.25 mg M., 
2.5 mg AO."  The computer printout 
indicates that this report was completed 
and signed on November 2, 2000 at 4:35 pm 
and reviewed by the nurse practitioner on 
November 3, 2000 at 7:54 am.  In a 
treatment report dated on November 13, 
2000, the nurse indicated the veteran's 
complaint that she had misled him about 
the required dosage of Coumadin.  She 
noted she could not remember telling the 
veteran to "double his dosage."  The 
nurse indicated her belief that the fault 
was the veteran's for not understanding 
the amount of his initial dosage of 
Coumadin.  The veteran maintains that 
during the period in question he solely 
obtained Coumadin through VA.  He claims 
that he no longer is enrolled or 
participating in the anticoagulation 
(Coumadin) clinic through VA.

After a review of the medical evidence in 
the claims file (to include any obtained 
since the date of this remand), the 
examiner should answer the following 
questions.  Provide an opinion as to the 
existence, date of onset, and etiology of 
any/all current genitourinary disorders, 
to include cystitis with 
hematuria/hemorrhage.  Specifically:
a.  Does the veteran currently 
suffer with any type of 
genitourinary disorders, to include 
cystitis with hematuria/hemorrhage?  
If so, please provide all 
appropriate diagnoses.

b.  If so, is it at least as likely 
as not that any current 
genitourinary disorder(s) was 
caused, or aggravate beyond the 
natural course of the disease, by VA 
Coumadin therapy for atrial 
fibrillation dating from 
approximately November 2000 through 
his termination of 
enrollment/participation in the VA 
Coumadin therapy program?

c.  If it is found that a 
genitourinary disability or any 
other apparent disability was caused 
or aggravated by VA Coumadin 
therapy, then was such additional 
disability proximately caused by:  
1) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the 
part of VA in furnishing (or failing 
to furnish) the hospital care, 
medical or surgical treatment, or 
examination; or 2) an event not 
reasonably foreseeable?

7.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claim.  

8.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished an SSOC and afforded 
a reasonable period of time within which 
to respond thereto. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  However, the veteran is hereby notified that failure 
without good cause shown to report for any scheduled VA 
examination(s) may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (2002). 




		
	M. L. WRIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





